Citation Nr: 1118529	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  03-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Jeany C. Mark, Attorney at Law 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1958 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2002 of a Department of Veterans Affairs (VA) Regional Office (RO) .

When the case was first before the Board in April 2006, the Board remanded the case for further development.  As the requested development had been completed, no further action to ensure compliance with the remand directive was required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a decision in September 2007, the Board denied the claims of service connection for a low back disability, a bilateral knee disability, and a right leg disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In April 2010, the Veterans Court issued a Memorandum Decision, vacating and remanding the Board's decision for readjudication consistent with the Veterans Court's decision.

The claims are REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In the Memorandum Decision, the Veterans Court determined that it was not clear whether the Veteran received proper notice regarding the evidence that was unavailable.  






The Veterans Court also found that the Veteran had identified missing VA medical records, but the Board failed to comment on the missing records. 

In order to comply with the Memorandum Decision, further development under the duty to assist is needed.  Accordingly, the case is REMANDED for the following action:

1.  Request records, including progress notes, discharge summaries, consultations, images, and procedures from the Charleston, South Carolina VA Medical Center for the period from November 1965 to December 1975, including a search of records archived or retired.  If the records are unavailable or further efforts to obtain the records would be futile, notify the Veteran and attorney in accordance with 38 C.F.R. § 3.159(e), namely, identify the records that were unable to be obtained, explain the efforts made to obtain the records, and describe what further action will be taken by VA. 

2.  If additional evidence is received, determine whether a VA medical examination or VA medical opinion is needed to decide the claims, and, if so, develop the claims accordingly. 

3.  In any event, the claims should be adjudicated.  If any benefit is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



